 



Exhibit 10.36

The following table sets forth the current annual base salaries of our named
executive officers:

                             
 
                         
 
    Maynard Jenkins     Chairman & Chief Executive Officer     $ 800,000      
 
    Martin Fraser     President & Chief Operating Officer     $ 400,000      
 
    Larry L. Buresh     Sr. VP & Chief Information Officer     $ 275,000      
 
    Don Watson     Sr. VP & Chief Financial Officer     $ 280,000      
 
    Dale D. Ward     EVP — Commercial Operations     $ 295,144      

On May 25, 2004, the Compensation Committee of the Company’s Board of Directors
(“Compensation Committee”) approved and adopted the 2004 General and
Administrative Staff Incentive Plan (the “2004 Plan”), which is intended to
provide eligible associates, including the Company’s officers (excluding the
Chairman and CEO and President and COO, discussed below), with an opportunity to
directly share in the success of the Company by paying them cash bonuses for
outstanding individual, department and Company achievements during the 2004
fiscal year. Bonuses under the 2004 Plan are payable if Company financial
performance goals relating to specified earnings per share (“EPS”); earnings
before interest, taxes, depreciation and amortization (“EBITDA”), and cash flow
(“Cash Flow”), as well as individual performance goals, for fiscal 2004, are
met. Bonuses relative to Company performance goals are calculated utilizing
predetermined percentages of the officers’ salaries based on the amount by which
the Company’s actual goal achievement exceeds the specified targets. Bonuses
relative to individual performance are awarded based on the level of performance
determined to have been achieved by each officer. Messrs. Buresh, Watson and
Ward are eligible to be awarded an annual incentive bonus under the 2004 Plan
not to exceed 100% of their respective base salaries depending upon the levels
of EPS, EBITDA and/or Cash Flow and individual performance actually achieved.

On April 14, 2004, the Compensation Committee approved the Executive Incentive
Program, which was approved by our stockholders in June 2004. The Executive
Incentive Program provides the terms for incentive bonuses to be paid to the CEO
and COO only, for fiscal 2004, based on the Company’s achievement of financial
performance goals relative to the same EPS, EBITDA and the Cash Flow targets as
set forth under the 2004 Plan. Messrs. Jenkins and Fraser are eligible to be
awarded an annual incentive bonus for fiscal 2004 under the Executive Incentive
Program not to exceed 160% of their respective base salaries depending upon the
levels of EPS, EBITDA and/or Cash Flow actually achieved.

Awards under the 2004 Plan and the Executive Incentive Program have not yet been
determined by the Compensation Committee.

